 ALTERCARE OF WADS
WORTH CENTER FOR REHABILITATION
 355 NLRB No. 96 
565
Altercare of Wadsworth Center for Rehabilitation 
and Nursing Care, Inc. 
and
 Service Employees 
International Union,
 District 1199.
  Case 8ŒCAŒ
37436 
August 19, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND BECKER On September 12, 2008, Administrative Law Judge 
Michael A. Rosas issued th
e attached decision.  The 
General Counsel filed exceptions and a supporting brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and brief and has decided to 

affirm the judge™s rulings, findings, and conclusions as 
modified and to adopt the recommended Order as modi-
fied and set forth in full below. 
The judge found that the Respondent violated Section 
8(a)(1) of the Act by promulgating and enforcing rules 
prohibiting employees from wearing prounion buttons 

and pulleys,
1 and prohibiting employees from speaking 
with each other about union 
matters during worktime.  
No exceptions have been filed to those findings.
2 The judge dismissed, however, the complaint allega-
tions that the Respondent™s verbal directions to employ-
ees to remove prounion buttons and pulleys, and verbal 

warnings to employees to refrain from discussing union 
matters during worktime, viol
ated Section 8(a)(3) and (1) 
of the Act.  The General Counsel has excepted to the 

judge™s dismissal of these allegations.  We find that the 
judge properly dismissed the former allegation but we 
reverse as to the latter. 
Verbal counselings or warnings constitute disciplinary 
action sufficient to support a violation of Section 8(a)(3) 

where they ﬁare part of a disc
iplinary process in that they 
lay ‚a foundation for future disciplinary action against 
[the employee].™ﬂ  
Promedica Health Systems
, 343 NLRB 1351, 1351 (2004) (quoting 
Trover Clinic
, 280 
NLRB 6, 16 (1986)), enfd. in rel. part 206 Fed.Appx. 405 
(6th Cir. 2006), cert. denied 127 S.Ct. 2033 (2007).  The 

record here does not show that verbal directions are part 
of the Respondent™s progressive disciplinary system.  As 
the judge observed, the parties™ collective-bargaining 

agreement specifically provides that ﬁverbal counseling 
                                                          
 1 A pulley is a lanyard used for displaying an ID badge. 
2 There are also no exceptions to the judge™s findings that the Re-
spondent™s unilateral implementation of those rules violated Sec. 
8(a)(5) and (1) of the Act, and that the Respondent violated Sec. 8(a)(1) 

by polling and interrogating employ
ees via contest-quizzes and by 
telling employees that it would be futile to support the Union. 
and coaching shall not count for purposes of progressive 
discipline.ﬂ 
The General Counsel acknowledges that verbal direc-
tions are tantamount to counselings, but maintains in his 

exceptions that verbal directions or counselings consti-
tute discipline.  In support, he cites a provision of the 
Respondent™s employee handbook, which the judge did 

not reference in his decision that includes counselings as 
part of the Respondent™s prog
ressive discipline system.  
The General Counsel, however, has failed to offer any 

explanation why that handbook provision is not overrid-
den by the more specific collective-bargaining provision 
making clear that verbal dir
ections are not considered 
part of the Respondent™s progressive disciplinary system.  
In these circumstances, we find that the General Counsel 

has not established that the verbal directions in this case 
constituted disciplinary action sufficient to support a 
violation of Section 8(a)(3) of the Act.  See 
Lancaster 
Fairfield Community Hospital
, 311 NLRB 401, 403Œ404 
(1993) (Board dismissed 8(a)(3) allegation because the 
General Counsel failed to prove counseling was part of 

employer™s progressive disciplinary system).  The judge 
thus properly dismissed this allegation. 
A different conclusion is warranted as to the Respon-
dent™s verbal warnings to employees.  As the General 
Counsel points out, the Respondent™s handbook specifi-
cally includes verbal warnings as part of the Respon-

dent™s progressive discipline system.  For example, the 
handbook provides that ﬁ[i]
n some instances it may be 
appropriate to repeat the ve
rbal warning before moving 
to the next [disciplinary] step.ﬂ  Moreover, in contrast to 
its treatment of verbal counselings, the collective-
bargaining agreement does not exclude verbal warnings 
from the Respondent™s progressive disciplinary system.   
By providing only that ﬁ[v]erbal counseling and coach-

ing shall not count for purposes of progressive disci-
pline,ﬂ the agreement clearly 
indicates that verbal warn-
ings do ﬁcount.ﬂ 
Given that circumstance, 
we find that the General 
Counsel has shown that verbal warnings are part of the 
Respondent™s progressive disciplinary system, and may 

be taken into consideration by the Respondent in deter-
mining whether discipline is warranted for future infrac-
tions. 
That conclusion is further supported by the fact that 
the Respondent™s verbal warnings to employees not to 
discuss union matters during worktime were adminis-

tered by the Respondent™s highest-level officials: its 
chief administrator, Aaron Hetrick, who is in charge of 
the facility™s daily operations, and Dale Fryer, the human 

resources director at the facility.  Director Fryer tele-
phoned employee Jacque Smith 
at her home and directed 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 566 
her to report to the facility immediately regarding a dis-
ciplinary matter, i.e., the verb
al warning.  Hetrick then, 
as the judge found, ﬁissued Smith a verbal warningﬂ and 
further specifically cautioned Smith against future viola-

tions of the Respondent™s proscriptionŠfound in this 
proceeding to be unlawfulŠagainst discussing union 
matters during worktime.  We 
find that these facts but-
tress the serious nature of the verbal warnings and their 
potential future implications for the affected employees. 
Our dissenting colleague conte
nds, in essence, that the 
verbal warnings should not be considered discipline be-
cause (1) they were not accompanied by adverse action 
and (2) the Respondent did not,
 at least in the instances 
before us, memorialize the verbal warnings in the af-
fected employees™ personnel folders.
3  We disagree with 
that reasoning.  As stated 
above, the test is whether the 
warnings laid ﬁa foundation for future disciplinary ac-
tion.ﬂ  
Promedica Health Systems
, supra, 343 NLRB at 
1351.  It is clear from the Respondent™s employee hand-
book and collective-bargaining 
agreement that they do.  
The fact that the Respondent had not yet gone beyond 

verbal warnings at the time of the hearing in the in-
stances at issue does not undercut that finding.  The dis-
sent™s second point, that the verbal warnings were not 

memorialized, does not advan
ce its cause.  In essence, 
the dissent suggests that the 
verbal warnings are not ver-
bal warnings within the meaning of the progressive dis-

cipline policy because they 
were not documented.  But 
the judge finds that the Re
spondent™s administrator ﬁis-
sued [the two employees] a verbal warningﬂ and no ex-

ception was taken to that factual finding.  Moreover, the 
Respondent™s human resource 
director himself character-
ized the issuance of the warnings as ﬁa disciplinary mat-
ter.ﬂ  Even though they were not memorialized, given the 
Respondent™s demonstrated antiunion animus, it is not 

likely that the Respondents™ 
officials who issued the 
warnings, for ﬁinfractionsﬂ su
ch as refusing to refrain 
from discussing union matters, would forget about them 

the next time the Respondent d
ecided to discipline one of 
the affected employees pursuant to its progressive disci-
pline policy. 
In sum, we find that the Respondent™s verbal warnings 
to employees laid a foundation for future disciplinary 
action sufficient to establish a violation of Section 

8(a)(3) of the Act.  
Promedica Health Systems
, supra. 
                                                          
 3 It is for this reason that we do not order expungement, i.e., there is 
nothing to expunge. 
ORDER4 The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that the 

Respondent, Altercare of Wadsworth Center for Reha-
bilitation and Nursing Care, Inc., Wadsworth, Ohio, its 
officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Instituting work rules prohibiting employees from 
wearing prounion buttons and pulleys. 
(b) Instituting work rules prohibiting employees from 
speaking with each other ab
out union-related matters, 
and pursuant to those rules verbally warning employees 
not to discuss union-related matters, while permitting 
employees to speak with others about other nonwork-

related matters. 
(c) Conducting contests or 
quizzes that poll and inter-
rogate employees about their union activities and support 

for the Union. 
(d) Telling employees that it would be futile to support 
the Union as its bargaining representative. 
(e) Unilaterally instituting work rule changes regarding 
the use of buttons and pulleys, and nonwork-related dis-
cussions between employees 
during worktime, without 
giving notice to and bargaining with the Union. 
(f) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Rescind the work rule prohibiting employees from 
talking to each other about union-related matters, while 
also permitting employees to 
talk with each other about 
other nonwork matters. 
(b) Rescind the work rule prohibiting employees from 
wearing buttons and pulleys displaying support for the 
Union. 
(c) Within 14 days from the date of this Order, notify 
Jacque Smith and Diana Martin in writing that the 
unlawful verbal warnings issued to them will not be used 
against them in any way. 
(d) Within 14 days after service by the Region, post at 
its facility in Wadsworth, Ohio, copies of the attached 
notice marked ﬁAppendix.ﬂ
5  Copies of the notice, on 
                                                          
 4 We have modified the judge™s
 recommended Order to comport 
with the 8(a)(3) violation we have 
found herein, and to correct certain 
inadvertent language errors in the judge™s recommended Order.  We 

have substituted a new notice to comport with these modifications.  
Because no documentation of the warnings were placed in employees™ 
files, a document expungement remedy is unnecessary.  See 
Jensen 
Enterprises, 339 NLRB 877, 891 fn. 19 (2003). 
5 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
 ALTERCARE OF WADS
WORTH CENTER FOR REHABILITATION
 567
forms provided by the Regional Director for Region 8, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted 
by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 

involved in these 
proceedings, it shall duplicate and mail, 
at its own expense, a copy 
of the notice to all current 
employees and former employees employed by the Re-
spondent at any time since June 4, 2007. 
(e) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 

comply. 
 MEMBER 
SCHAUMBER, dissenting in part. 
I agree with my colleagues that the General Counsel 
has not established that the Respondent™s ﬁverbal direc-
tionsﬂ to employees to remove prounion buttons and pul-

leys constituted disciplinary action sufficient to support a 
violation of Section 8(a)(3) of the Act.  Unlike my col-
leagues, however, I would find that the General Counsel 

also failed to show that th
e Respondent™s ﬁverbal warn-
ingsﬂ to employees not to discuss the Union constituted 
disciplinary actions. In neither situation did the General 

Counsel prove that the ﬁdirec
tionﬂ or ﬁwarningﬂ at issue 
laid a foundation for future disciplinary action against the 
employee under the Respondent™s progressive discipline 
system. 
My colleagues find that the ﬁverbal warningsﬂ to em-
ployees Jacque Smith and Di
ana Martin are disciplinary 
because such warnings are specifically referenced in the 
progressive discipline system contained in the Respon-

dent™s employee handbook, an
d, unlike ﬁverbal counsel-
ing and coaching,ﬂ the collec
tive-bargaining agreement 
does not exclude ﬁverbal warningsﬂ as progressive disci-

pline.  But merely character
izing the enforcement of the 
rule against union talk as a ﬁverbal warningﬂ does not 
transform it into disciplinary action. 
Although the judge adopted the employees™ testimony 
that they were given ﬁverbal warnings,ﬂ he concluded 
that those warnings were not disciplinary action.
1  The 
                                                                                            
 tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
1 My colleagues note that the Respondent did not except to the 
judge™s finding that the statements to employees were ﬁverbal warn-
ings.ﬂ  That absence of exceptions is hardly surprising, however, given 
judge found no evidence of
 any adverse action having 
been taken against the employees or any change made in 
their terms and conditions of employment.  Significantly, 
the judge found that the ﬁverbal warningsﬂ were not 

documented in the personnel folders of employees Smith 
and MartinŠjust as the ﬁverbal directionsﬂ to remove the 
prounion buttons and pulleys were not documented in the 

personnel folders of employees Diane Sams, Sonya Man-
ley, and Cathy Peterson. Ther
e are no exceptions to the 
judge™s findings in that regard.
2 The judge™s finding that the verbal warnings at issue 
here were not discipline within the meaning of the Re-
spondent™s progressive discipline policy is consistent 
with the express terms of that policy.  The policy states 
that when an employee is given a ﬁverbal warning,ﬂ ﬁ[a] 

record of this [verbal] warning 
must
 be made on the Per-
sonnel Action Form to be kept in the employee™s person-
nel folder.ﬂ  (Emphasis added.)  Yet there is no evidence 

that the Respondent™s offi
cials recorded the ﬁverbal 
warningsﬂ on personnel action forms, placed them in any 
employee™s personnel folder, or
 that the officials other-
wise treated the enforcement of
 the no-union-talk rule as 
ﬁverbal warningsﬂ under the discipline policy.
3 The fact that the collectiv
e-bargaining agreement does 
not exclude ﬁverbal warningsﬂ from progressive disci-
pline begs the question whether that Respondent™s en-
forcement of the rule actually was a ﬁverbal warningﬂ 

within the meaning of that system.  Rather, the lack of 
documentation of the ﬁverbal warningsﬂ in the employ-
ees™ personnel files is consistent with the lack of docu-

mentation of the verbal directions, and supports the con-
clusion that the ﬁverbal warningsﬂ similarly did not con-
stitute disciplinary action.
4                                                                                             
 the judge™s conclusion that the statements did not violate Sec. 8(a)(3) 
because the statements were not ﬁv
erbal warningsﬂ within the meaning 
of the Respondent™s progre
ssive disciplinary system. 
2 Because there are no exceptions, 
the majority finds it unnecessary 
to include an expungement remedy for the verbal warnings. 
3 The majority points out that verbal warnings are ﬁspecificallyﬂ part 
of the progressive discipline in the employee handbook.  But the hand-

book also ﬁspecificallyﬂ requires that
 verbal warnings be documented 
in the employee™s personnel folder so that they may be considered in 
the future.  Here there was no documentation, nor is there a shred of 

evidence that the Respondent will tr
eat the undocumented verbal warn-
ings any differently from the nondisc
iplinary verbal directions.  The 
majority™s assertion that the Res
pondent will use the warnings for fu-
ture discipline of these empl
oyees is utter speculation. 
4 The majority asserts that the serious nature of the warnings sup-
ports their finding.  They point out
 that employee Smith was called at 
home to meet with the Respondent™s two highest-level officials at the 
facility who gave her the ﬁverbal wa
rning.ﬂ  However, the fact the 
officials who enforced the rule were high ranking does not establish 

disciplinary action.  Indeed, one of those senior officials, Human Re-
sources Director Fryer, also verbally
 directed employees to remove the 
union buttons and pulleys, and my colleagues agree that those direc-

tions were not discipline. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 568 
 Accordingly, in agreement with the judge, I would 
dismiss the allegation that th
e Respondent violated Sec-
tion 8(a)(3) by verbally warning employees against talk-
ing about union matters during worktime. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT institute work rules prohibiting employ-
ees from wearing prounion buttons and pulleys. 
WE WILL NOT institute work rules prohibiting employ-
ees from speaking with each other about union-related 
matters, or issue verbal warnings to employees who do 
so, while permitting employees to speak with others 

about other nonwork-related matters. 
WE WILL NOT conduct contests or 
quizzes that poll and 
interrogate employees about their union activities and 

support for the Union. 
WE WILL NOT tell employees that it would be futile to 
support the Union as its bargaining representative. 
WE WILL NOT unilaterally institute work rule changes 
regarding the use of buttons and pulleys, and nonwork-

related discussions between employees during worktime, 
without giving notice to and bargaining with the Union. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
set forth above. 
WE WILL rescind the work rule prohibiting employees 
from talking to each other about union-related matters, 
while also permitting employees to talk with each other 
about other nonwork matters. 

                                                                                            
 The majority implies that Fryer te
stified that the issuance of the 
warnings was a ﬁdisciplinary matter.ﬂ  He did not.  The judge™s finding 
in that regard is derived from Smith™s testimony.  Despite accepting her 

characterization, the judge conclude
d that no disciplinary action was 
taken against her. 
WE WILL rescind the work rule prohibiting employees 
from wearing buttons and pulleys displaying support for 
the Union.  
WE WILL, within 14 days from the date of this Order, 
notify Jacque Smith and Diana Martin in writing that the 
unlawful verbal warnings issued to them will not be used 
against them in any way. 
 ALTERCARE OF 
WADSWORTH 
CENTER FOR 
REHABILITATION AND NURSING 
CARE, INC.  Rudra Choudhury, Esq., 
for the General Counsel. 
Scott Salsbury, Esq. 
(Salsbury & Salsbury), 
of Hudson, Ohio, 
for the Respondent. 
DECISION STATEMENT OF THE 
CASE MICHAEL A. ROSAS
, Administrative Law Judge.  This case 
was tried in Cleveland, Ohio, on May 28Œ29, 2008.  The charge 
was filed October 3, 2007, an amended charge was filed De-
cember 21, 2007, a second charge was filed February 26, 
2008,1 and the complaint issued February 29, 2008.  The com-
plaint, as amended, alleges th
e Respondent violated Section 
8(a)(1) of the National Labor Relations Act (the Act): (1) on or 
about June 4 by promulgating a rule prohibiting employees 
from wearing prounion buttons while working; on or about 
June 4 and July 9,
2 10, and 11 by enforcing the rule through 
verbal warnings to employees against wearing prounion but-
tons; on or about June 26, by promulgating a rule prohibiting 
employees from engaging in un
ion-related discussion during 
worktime and then issuing verbal
 warnings to two employees 
for violating such a rule; in or around early June by unlawfully 
polling and interrogating its em
ployees about their union mem-
bership, activities, and sympat
hies through weekly ﬁcontest-
quizzesﬂ distributed to employees; and in or around July by 
posting answers to the ﬁcontest-quizzesﬂ in the employee 

breakroom suggesting it would be
 futile for employees to con-
tinue to support the Union as their bargaining representative.  
The amended complaint further alleges that the aforementioned 
warnings to employees 
violated Section 8(a)(3).  Finally, the 
amended complaint further allege
s that the Respondent™s prom-
ulgation of rules prohibiting 
employees from wearing union 
insignia and discussing the Union during worktime, and grant-
ing benefits to employees in July through the contest-quizzes, 
all without prior notice to the 
Union and affording it an oppor-
tunity to bargain, violated Sectio
n 8(a)(5).  In its answer, filed 
March 14, 2008, denied the material allegations in the com-
plaint. Upon the conclusion of the trial,
 I directed that posthearing 
briefs be filed by July 3, 2008.  The General Counsel transmit-
ted its posthearing brief by overnight mail on July 2 and it was 
                                                          
 1 All dates are in 2007, unless otherwise indicated. 
2 Upon motion of the General Counsel
 and over the objection of the 
Respondent, the complaint was amended at trial to add a paragraph 

8(g), charging a verbal warning by Unit Manager Loretta Heath on July 
9.  (Tr. 16Œ24.) 
 ALTERCARE OF WADS
WORTH CENTER FOR REHABILITATION
 569
received by the Judges Division on July 3.  The Respondent 
transmitted its posthearing brief to the Judges Division by fac-
simile transmission on July 3 and 
sent another copy by regular 
mail on that date.  The Respondent was notified by the Judges 
Division on July 7 that facsim
ile transmission is not an ac-
cepted method of filing posthearing briefs.  On that date, the 
Respondent re-filed, submitting its brief through the Board™s 
electronic filing system.  Subsequent to receipt of posthearing 
briefs, the General Counsel m
oved pursuant to Section 102.24 
of the Board™s Rules and Regulations to strike the Respondent™s 
posthearing brief on the ground that
 it was not timely filed be-
cause it was sent improperly by
 facsimile transmission on July 
3.  The Respondent opposes the motion, acknowledges its pro-
cedural error, and requests that
 the resubmitted version of its 
brief be accepted in substitutio
n of the earlier-filed brief. 
Section 102.11(b) requires that briefs be received ﬁbefore the 
official closing time of the rece
iving office on the last day of 
the time limit.ﬂ  Therefore, filing by regular mail on the due 
date renders the filing untime
ly.  In addition, Section 
102.114(g) prohibits the filing of posthearing briefs by facsim-
ile. Finally, Section 102.111(c) authorizes acceptance of late-
filed briefs upon good cause shown based on a showing of ex-
cusable neglect and when no undue
 prejudice would result.  
The Respondent imprope
rly filed its posthearing brief by the 
due date, thus rendering it late.  
This was due to an inadvertent 
error, as counsel failed to ta
ke note of the applicable Board 
Rules as noted in my closing in
structions.  Nevertheless, coun-
sel electronically filed the br
ief the next business day upon 
learning of his mistake.  Furthermore, there is no prejudice to 
the General Counsel, as the electronically filed brief is identical 
to the one transmitted by facsimile on the due date.  Recent 
Board decisions indicate a relu
ctance to impose the harsh pen-
alty of forfeiture under such circumstances.  See 
Barstow Com-
munity Hospital
, 352 NLRB 1052, 1055 fn. 4 (2008) (judge 
accepted brief improperly filed by
 due date with Regional Of-
fice instead of Judges Division due
 to ﬁinadvertent errors, their 
diligent attention to them, and the fact that no undue prejudice 
has resulted to any partyﬂ); 
WGE Federal Credit Union,
 346 NLRB 183 (2005) (Board accepted brief electronically with the 
Board on the due date, but after office closing time, as ﬁno one 
was prejudiced by the delayﬂ).  Accordingly, I deny the General 
Counsel™s motion to strike the Respondent™s posthearing brief, 
and have accepted the Responde
nt™s posthearing brief for con-
sideration. On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and the Respondent, I make the follow-
ing FINDINGS OF FACT
 I.  JURISDICTION
 The Respondent, an Ohio corporation, engaged in the opera-
tion of a long-term care facility 
in Wadsworth, Ohio, where it 
annually derives gross reve
nues in excess of $100,000 and 
purchases and receives products
 valued in excess of $50,000 
directly from points outside the 
State of Ohio.  The Respondent 
admits and I find that it is an employer engaged in commerce 
within the meaning of Section 2(
2), (6), and (7) of the Act and 
that the Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  The Parties 
The Schroer Group, Inc. (Schroer Group) owns numerous 
long-term nursing care facilities in Ohio and Michigan, includ-
ing the Altercare of Wadsworth 
Center for Rehabilitation and 
Nursing Care, Inc. (the Respondent or Altercare of 
Wadsworth).  Another subsidiary, Altercare of Ohio, Inc. (Al-
tercare of Ohio), serves as the management company and issues 
the rules, regulations, policies, 
and procedures for all of the 
Schroer Group™s long-term care facilities.
3 The Respondent employs appr
oximately 115 employees at 
its facility in Wadsworth, Ohio
.  Aaron Hetrick is the Respon-
dent™s administrator and in charge
 of the facility™s daily opera-
tions.  Dale Fryer is the faci
lity™s human resource director. 
Diane Geis is the Schroer Group™s executive vice president for 
human resources.  The facility ha
s several departments, includ-
ing a nursing department.  The nur
sing department consists of 
four nurses™ stations or units.  
Each nurse unit is managed by a 
care coordinator.  Loretta Heath is a care coordinator and unit 
manager who is responsible to 
supervise, evaluate, and disci-
pline the State-tested nursing a
ssistants (nursing assistants) on 
her unit.4  Diane Sams, Cathy Peters
on, Sonya Manley, Dianna 
Morris, Diana Martin, and Jacque Smith are nursing assistants. 
Nursing assistants assist the faci
lity™s residents with all activi-
ties of daily living, including ba
thing, dressing, and toileting. 
The Respondent and the Union are parties to a collective-
bargaining agreement with a term of August 31, 2007, to Au-
gust 31, 2009.
5  The bargaining unit is defined to include ﬁall 
full-time and regular laundry aides,
 dietary aides, cooks, nurses 
aides,
6 porters, restorative aides,
 housekeeping aides, and stu-
dents working more than 16 hours a week, but excluding all 
office clerical employees, guards 
and supervisors as defined in 
the Act.ﬂ Manley and Sams current
ly serve as union delegates. 
Smith served as a union steward until January 2008.
7  This 
controversy relates to the period between May 30, 2007, when 
                                                          
 3 Diane Geis, the Schroer Group™s principal human resource official, 
with authority explained that Alte
rcare of Ohio is the ﬁmanagement 
entityﬂ and not the parent company fo
r Altercare of Wadsworth, lead-
ing me to conclude that the Schroe
r Group is the parent company, while 
Altercare of Ohio and Altercare of Wa
dsworth are its subsidiaries.  (Tr. 
396Œ397.) 
4 It is not disputed that care coordinators, including Heath, disci-
pline, evaluate and supervise nursing assistants.  (Tr. 61, 63Œ65, 71Œ73, 
168Œ170, GC Exhs. 16Œ17.) 
5 The parties stipulated to amend pa
r. 7(b) of the complaint, which 
stated the term of the most recen
t agreement as January 1, 2006, to 
August 31, 2007, to reflect the newer period.  (Tr. 10Œ11, 361Œ362; GC 

Exh. 28.) 
6 Nurses aides, as referred to in the bargaining unit™s description, is 
the functional equivalent of the St
ate-licensed position of nursing assis-
tant. I adopted the latter, as it is 
the term generally referred to by the 
parties. 7 Smith left the bargaining unit 
and her position as a union steward 
in January 2008 when she transferred to the nonbargaining unit position 
of activity aide.  (Tr. 341Œ342.) 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 570 
a decertification petition was 
filed in Case 8ŒRDŒ2083, and 
August 10, 2007, the date of the decertification election (decer-
tification campaign period). 
B.  The Respondent™s Policies and Practices 
Upon being hired, every employee is given a copy of the Re-
spondent™s handbook (handbook).  In addition, any time any 
policy in the handbook changes, the entire handbook is re-
printed and employees are given a copy of the new one.  The 
Respondent™s handbook was developed by Diane Geis, the 
Schroer Group™s executive vice president of human resources. 
The handbook includes several policies relevant to this contro-
versy.  It has one provision relating to the uniform policy and 
another policy addressing personal appearance.  The handbook 
also lists 44 specific instances of prohibited conduct by em-
ployees.  It further states, in pertinent part, that commission of 
any of the listed prohibited actions ﬁwill be grounds for disci-
plinary action in the form of a written warning, suspension or 
discharge.ﬂ8  Discipline is also addressed in the collective-
bargaining agreement, which states in pertinent part, that 
ﬁ[v]erbal counseling and coaching shall not count for purposes 
of progressive discipline.ﬂ9 The personal appearance policy requires direct care workers 
to wear name badges, but forbids them from wearing jewelry 

while working.  The badges are fastened to employees™ uni-
forms by pulleys. Pulleys are 
not, however, mentioned in the 
handbook.10  Nevertheless, nursing 
assistants, based upon in-struction at employee orientation and during periodic in-
services, have always been mindful to avoid wearing anything 
that ﬁmight get tangled up withﬂ the frail residents that they 
serve.  Hetrick, the facility administrator, has on occasion asked 
employees to remove buttons, 
whether union-related or not.  
With the exception of offensive or political campaign buttons, 
employees have always been permitted to wear buttons, includ-
ing union buttons, in nonpatient care areas such as the break-
room.11 As a general practice,
 however, neither Hetrick nor other any 
supervisors have enforced a 
policy of prohibiting employees 
from wearing buttons, pins, or pulleys displaying insignia other 
than their names, in resident care areas. Prior to May 2007, 
when the decertification election petition was filed, several 
employees wore nonunion buttons a
nd pulleys in resident care 
areas without any objection or comment by supervisors with 
whom they frequently interacted
 and encountered, including 
Fryer, Heath, and nursing direct
or Marge Carrey.  Sams wore 
numerous buttons, pins, pulleys, 
and lanyards.  The objects 
displayed insignias such as national and religious holidays, and 
                                                          
 8 R. Exh. 1, pp. 60Œ61, 64Œ67. 
9 GC Exh. 28, p. 18. 
10 There was no dispute that name 
badges were affi
xed to employee 
uniforms by a pulley.  (GC Exhs. 23, 25Œ27.) 
11 Hetrick conceded that the Res
pondent did not have a written pol-
icy against the use of buttons.  (Tr. 123Œ132.)  On the other hand, Sams 

confirmed his assertion that direct ca
re providers need to be concerned 
about anything, including a name badge, which could cause a skin tear.  
(Tr. 196Œ197.)  She also confirmed th
at employees have been permitted 
to wear prounion buttons in the breakroom.  (Tr. 162.) 
others paying homage to her son™s service in the Iraq War.
12  Manley wore a large button, attached by a pin, displaying her 
daughter™s high school basketball 
picture. In fact, upon seeing 
the pin, Heath and Nursing Director Carrey remarked about 
how much Manley™s daughter ha
d grown.  Peterson wore, and 
continues to wear, a pulley bearing a ﬁPurrellﬂ logo.  Morris has 
worn and continues to wear a pulley with a pink breast cancer 
ribbon logo. She has also worn a pin with a Cleveland Indians 
logo on her name badge.
13 The 44 listed rules include pr
ohibitions against neglect of 
residents, intimidation of othe
r employees, and disruptive or 
distracting behavior while worki
ng.  The list does not, however, include a rule prohibiting employees from speaking about non-
work matters while working.  In fact, the Respondent does not 
have such a rule in writing.
  The Respondent has, however, 
instructed nursing assistants that they are to limit discussion 
with other employees about n
onwork-related matters while 
working with residents or are in resident care areas.  The ﬁdi-
viding lineﬂ is when the convers
ation distracts nursing assis-
tants from taking care of the resi
dent.  This policy is communi-
cated to employees at orienta
tion and reinforced during peri-
odic in-service training.  Empl
oyees are permitted to discuss 
nonpatient care issues, including t
hose concerning the Union, in 
noncare areas.
14 Prior to May 2007, employees,
 including discriminatees 
Smith and Martin, regularly engaged in conversations with 
other employees about nonwork ma
tters during worktime.  As 
such, they would speak with 
other employees about personal 
matters in work areas such as 
the hallway and resident dining 
room.  Prior to the decertificat
ion campaign, Smith, as a union 
                                                          
 12 I found Sams quite credible and reject the Respondent™s conten-
tion that she attempted to exaggera
te the items that she claimed to 
attach to the lanyard.  It was quite
 obvious that she was not claiming 
that all of the pins and buttons attached to the lanyard were on it at one 

time at work.  Upon more specific questioning, she clarified that she 
attached them all to the lanyard fo
r demonstrative purposes at the hear-
ing.  (Tr. 154Œ157, 159, 163Œ165, 190Œ194, 215Œ219, 222Œ227; GC 

Exhs. 22Œ23.) 
13 Testimony by Manley, Morris, and Peterson that they wore but-
tons or pins prior to the period lead
ing up to the decertification election, 
without any objection by management
, was credible and unrefuted by 
the Respondent.  (Tr. 242Œ245, 264Œ265, 284Œ286, 294Œ296, 298, 310Œ
315; GC Exhs. 24, 24(a), 
26, 27.)  In addition,
 Morris provided de-
tailed, credible testimony concerni
ng permission she received a year 
earlier from Deb Lougheed, the previous
 facility administrator, as to 
union or political buttons.  (Tr. 290Œ291.) 
14 Hetrick™s testimony regarding 
the Respondent™s policy on em-
ployees™ talking while working was 
ambiguous and less than credible. 
It was also glaring that the Respondent™s handbook, upon which the 

Respondent relied as a foundation for its
 rules, failed to mention talking 
amongst employees while they work.  There can be no doubt that the 
Respondent™s primary mission, as a 
regulated long-term nursing care 
facility is to ensure that
 the needs of its residents are taken care of.  (Tr. 
136Œ138.)  However, it was also clear from Hetrick™s testimony that it 
was not a rule prohibiting absolutely all nonwork conversations while 

employees were in resident care areasŠﬁI mean, we just want to limit 
all discussion, you know, and that™s not
 centered around the resident     
. . . .  If it™s a brief reference [to the Union or some union activity] and 

it™s not, you know, intended, you know, 
for residents to hear, be disrup-
tive, and those type of things. . . .ﬂ  (Tr. 138Œ139.) 
 ALTERCARE OF WADS
WORTH CENTER FOR REHABILITATION
 571
steward, also spoke to employees about the Union and potential 
grievances.
15 In addition to issuing a handbook governing employee con-
duct at its managed facilities, Altercare of Ohio, Inc. also con-
ducts an employee recognition 
and motivation program, com-
monly referred by the acronym ﬁRAMP.ﬂ  At the Respondent™s 
facility, the RAMP has resulted in ﬁfunﬂ events for employees, 
including drawings, ice cream socials, gifts, and prizes.  Occa-
sionally, RAMP events are tied to facility initiatives, such as 
getting employees to respond to cal
l lights in a timelier manner.  
The Respondent™s prizes have in
cluded small cash prizes and 
turkeys.  Since 2000, the Re
spondent has also conducted 
anonymous employee satisfaction surveys every 6 months.  
Employees completed the surveys and the results are tabulated 
and analyzed.  The Respondent 
has never provided notice of 
RAMP to, or bargained with resp
ect any of its activities with, 
the Union.
16 C.  Employee Use of Buttons
 and Pulleys During the Campaign 
At various times during the decertification campaign period, 
issues arose over prounion buttons
 worn by several employees 
on their uniforms.  The standard button promoting the Union 
displayed the words ﬁDistrict 1199ﬂ and ﬁSEIU Stronger To-
getherﬂ (SEIU button).
17 On June 4, Sams had just co
mpleted caring for a resident 
when Fryer directed her to remove an SEIU button that she was 
wearing.  Fryer explained that
 the only place that she could 
wear the button was in the employee breakroom.  On July 9, 
Heath directed Sams to remove an SEIU pulley that attached 
her name badge to her uniform.  
At the time Heath issued this 
directive, Sams was not perform
ing direct care to residents. 
Sams responded by covering th
e SEIU logo with tape and 
wrote the word ﬁyesﬂ and placed a black checkmark across the 
pulley.  Sams continued to wear
 the pulley, as modified, and 
received no further directives 
about it.  Upon comparison, the 
SEIU pulley worn by Sams was similar to or smaller in size 
than nonunion buttons and pulleys previously worn by Sams, 
Manley, Martin, and Peterson.  In any event, the incident was 
not documented in Sams™ personnel file.
18 On July 10, Peterson wore a na
me badge attached to her uni-
form by an SEIU pulley as she worked in a resident care area. 
                                                          
 15 I found the spontaneous and deta
iled testimony of Smith and Mar-
tin to be credible and indicative of
 a work environment in which super-
visors, with whom employees came 
in contact frequently, were aware 
of the nonwork-related discussion th
at would take place.  (Tr. 327, 
329Œ332, 334, 343Œ344.)  Significantly, there was no testimony offered 
by the Respondent suggesting they were unaware that employees en-

gaged in nonwork-related conversatio
n while in resident care areas. 
16 Geis™ testimony regarding the development of the RAMP program 
and its continued implementation at
 the Respondent™s facility, was not 
disputed.  The photographs of winners of such contests are frequently 
posted in the facility.  (Tr. 372Œ375, 395Œ396; GC Exhs. 3Œ4.)  Sams 
also corroborated that the Respondent conducted such activities, includ-
ing drawings, and awarded pri
zes in the past.  (Tr. 419Œ420.) 
17 GC Exhs. 20Œ21. 
18 Sams did not refute Fryer™s testimony regarding the June 4 inci-
dent.  On the other hand, Fryer did not
 refute Sams™ assertion as to the 
circumstances of the July 9 directive.  (Tr. 135, 160Œ162, 164Œ166, 
171, 176Œ177, 200Œ204; GC Exhs. 20Œ21.)  Heath did not testify. 
As she prepared to go to lunch, Fryer approached her and asked 
her to remove the pulley and to refrain from wearing it in resi-
dent care areas. This encounte
r was not documented in Peter-
son™s personnel file.
19 During late June 2007, Manley
 and Sams were greeting a 
new resident at the facility 
when Carrey ordered Manley to 
remove the SEIU button from her uniform and not wear it in 
resident care areas.
20  On July 11, as Manley prepared to leave 
for lunch, Fryer ordered her to 
remove an SEIU pulley she was 
wearing.  This incident, like 
the others, was not documented in 
Manley™s personnel file. Like
 Sams, Manley responded by 
covering the union logo with tape bearing the word, ﬁYes.ﬂ  
She wore that pulley until the decertification election was held.  
After the election, she replaced the tape on the pulley with one 
bearing the word, ﬁAlright.ﬂ  The SEIU button was signifi-
cantly smaller than the basketball
 pin worn by Manley prior to 
the decertification campaign.
21 D.  Employees Prohibited 
from Discussing the Union While Working During the decertification campaign, issues arose concerning 
conversations between employees while they worked.  Some-
time in late June, Smith engage
d in discussion about the decer-
tification election with other employees while working.  On 

June 25, Fryer called Smith at 
home and told her to come in 
immediately and meet with Hetrick regarding a disciplinary 
matter.  Smith was, however, ca
ring for her disabled husband, 
and could not report to work until the next day.  On June 26, 
Smith, accompanied by Carol Wolf, a union representative, met 
with Fryer and Hetrick in Hetrick™s office.  During the meeting, 
Hetrick issued Smith a verbal warning for talking about the 
Union while working.  She res
ponded that she was simply re-
sponding to questions by other employees about the Union and 
the decertification petition.  At that point, Hetrick cautioned her 
to make sure that, in the future, she only spoke about the Union 
during her break or outside the f
acility.  Smith then inquired as 
to why she was being admonished if other people were talking 
about the Union while working.  Hetrick concluded with a re-
mark that others were also bein
g issued verbal warnings for the 
same conduct.  The warning wa
s not, however, documented in 
Smith™s personnel file.
22                                                           
 19 Peterson™s testimony on this issu
e also went unchallenged.  (Tr. 
315Œ319.) 
20 This incident was not included in the charges, but was considered 
as background evidence.  (Tr. 246Œ247.) 
21 This finding is based on Manley
™s credible and unrefuted testi-
mony.  (Tr. 247Œ254, 265Œ267; GC Exhs. 20, 21, 24, 24(a), 25.)  How-

ever, in the absence of testimony in
dicating otherwise, I also find that 
the incident was not documented in Manley™s personnel file. 
22 Again, I found Smith™s version of the meeting to be more credible 
than Hetrick™s contention that there was no meeting or warning issued.  
(Tr. 345Œ352.)  Hetrick denied counse
ling Smith and insists he merely 
had a discussion with her about intimidating and being ﬁgruffﬂ with a 

housekeeping employee, Barbara Tachitie, about how to vote in the 
upcoming election.  (Tr. 139Œ142, 14
6Œ148.)  However, Hetrick did not 
witness the incident, Trachitie did not
 testify and, even though intimi-
dation would have violated rule 5 
in the employee section of the Re-
spondent™s handbook, the alleged inci
dent was not even documented.  
(R. Exh. 1, p. 61.)  Moreover, Fryer testified as a 611(c) witness during 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 572 
During the morning of June 26, Martin was approached by 
several coworkers while working 
in a resident area and asked 
her if she had signed a letter calling for decertification of the 
Union.  Martin told the employ
ees that, ﬁif it ain™t broke don™t 
fix it.ﬂ  Later that day, Martin was summoned to meet with 
Hetrick and Fryer.  At the mee
ting, Hetrick issued Martin a 
verbal warning for discussing 
the union during company time. 
Hetrick did not explain to Martin
 or offer testimony explaining 
the underlying circumstances for the warning to Martin.  In any 
event, there was no written warning placed in Martin™s person-
nel file as a result of this encounter.
23 E.  The Respondent™s Contest-Quiz 
During the decertification campa
ign period, and without giv-
ing notice to the Union,
24 Hetrick implemented a RAMP con-
test focusing on the issues relevant to the impending election.
25  The contest consisted of ﬁcontes
t-quizﬂ forms containing ques-
tions,26 which were placed in the employee breakroom on 
Mondays, along with a box for the voluntary submission of 
contest entries.
27 The questionnaires, prepared by
 Altercare of Ohio, were ac-
tually statements by the Respondent regarding its views of the 
Union.  The first contest-quiz asked whether the Respondent 
provided health insurance a few years earlier and gave employ-

ees turkeys at Thanksgiving time because the Union required it.  
The second contest-quiz asked 
whether the Union uses its 
                                                                                            
 the General Counsel™s case, but wa
s not called on rebuttal to refute 
Smith™s testimony that he contacted 
her on June 25 and was present at 
the June 26 meeting.  As such, Sm
ith™s contention stands essentially 
unchallenged. 
23 This finding is based on Martin™s credible and unrefuted testi-
mony.  (Tr. 328Œ336.) 
24 It is not disputed that Responde
nt did not give the Union notice of 
this contest and an opportunity to bargain over its implementation.  (Tr. 
357Œ358.) 
25 Hetrick™s lack of credibility rega
rding the circumstances leading to 
his placing the contest-quizzes in 
the employee breakroom strongly 
suggests that it was not disseminated in the regular course of the Re-
spondent™s past practice of holding contests for ﬁfun.ﬂ  His vague and 

evasive explanation as to how he got the form from an employee at the 
Respondent™s parent company concluded with the admission that the 
Respondent™s labor counsel, in addition to the parent company™s presi-

dent and in-house counsel, told him what to do with the flyer.  (Tr. 77Œ
85, 110Œ112.) 
26 Given the objective standard app
lied in determining whether the 
quiz tended to be coercive, the Respondent™s assertions as to its inten-
tions in not eliciting information fro
m participants, its intentions to 
ﬁprovide information in a fun atmosphere like past contests, and its 

assertion that it did not review w
ho responded and their responses are 
irrelevant.  (Tr. 142, 377, 394.)  Similarly, in the absence of evidence 
that the Respondent actually told 
employees that it did not care what 
their responses were, Sams™ testim
ony that management ﬁdidn™t care 
what our answers wereﬂ is purely subjective.  (Tr. 210.) 
27 As the forms, as well as the box for submitting the entries, were 
placed in the employee breakroom, it is reasonable to assume that the 

contest was effectively limited to the employees who used that room.  
Furthermore, although the contest-quiz
 forms did not refer to an actual 
gift prize, consistent with past pr
actice, employees reasonably expected 
that a winner would receive a gift of some type.  (Tr. 76, 87Œ88, 95, 
105Œ107, 116, 181Œ189, 211Œ213, 259Œ264, 269Œ276, 376Œ378, 393Œ
394, 405Œ408.) 
members™ dues to pay for politi
cal contributions and whether 
union members have control over how the Union spends mem-
bers™ dues.  The third contes
t-quiz asked whether members™ 
dues directly improve their wages 
and benefits or are used for 
extravagant expenses, and whether the Union ﬁbuys Americanﬂ 
and has enough funds to pay members™ bills during a strike.  
The fourth contest-quiz asked wh
ether a member™s vote at the 
decertification election could be discovered, the Union could 
make the Respondent change its values, and whether the Union 
would be more responsive to workers™ concerns if it won the 
election.
28 Each contest-quiz form stated at the bottom that providing 
one™s names was ﬁoptionalﬂ and 
ﬁno participant is required to 
sign his or her name.ﬂ  However, in order to be eligible to win 
the weekly drawing and get a gift cards, employees had to iden-
tify themselves on the questionnaire.
29  Bargaining unit em-
ployees submitted entries for all four contest-quizzes.  The 
Respondent retained eight entrie
s for contest-quiz 4, which was 
held during the week of the d
ecertification el
ection, and dis-
carded entries for the other contest-quizzes.
30  Each of these 
entries identified the participant by name and their responses to 
the questions.
31 Hetrick collected the questionnaires each Friday and con-
ducted a random drawing of the winning entry.  In addition to 
awarding employees gift cards for the contest-quiz, Hetrick 
posted an announcement of the name and photograph of the 
winning employee, with whom he
 posed, in the elevator and 
next to the timeclock in the breakroom.  Of particular note, 
Manley won the contest drawing for the week of July 27.  Each 
announcement remained posted for 
a week until the next con-
test-quiz winner was announced. Along with each announce-
ment of a winner, Hetrick would 
also post its ﬁquiz answersﬂ in 
the employee breakroom.
32 The answer checked off by the Respondent to every question 
was ﬁnoﬂ and was followed by na
rrative responses that included 
direct statements about the Unio
n such as: the Respondent ﬁwas 
there to help when the union let these employees down;ﬂ the 
Union ﬁabsolutely uses dues mone
y to pay lobbyists and make 
contributions to political campaigns and candidates;ﬂ the Union 
spends dues money on whatever its leadership in Columbus 
wants;ﬂ members™ dues are spent in ﬁa variety of places far 
from Ohio for purposes unrelated to your wages and benefits;ﬂ 
the Union spend members™ dues on extravagant expenses such 
                                                          
 28 Geis and Hetrick conceded that
 the ﬁanswersﬂ were intended to 
convey the Respondent™s views about 
the Union.  (Tr. 99, 377; GC 
Exhs. 3, 6, 9, 12.) 
29 Geis™ testimony that employees 
could submit valid contest-quiz 
entries with their names on them, bu
t without completing the answers, 
is not supported by the evidence.  (Tr. 378, 411Œ412.) 
30 The General Counsel noted that 
he served a subpoena duces tecum 
on the Respondent requesting production of all entries to its weekly 
contest-quizzes.  (GC Exh. 2, Requ
est 9.)  The Respondent produced 
only the entries for contest quiz 4 a
nd Hetrick testified, in less than 
credible fashion, that he may have discarded the responses to the other 
contests: ﬁI don™t recall.  I think I th
rew them away.ﬂ  (Tr. 121.)  In any 
event, it is not disputed that the employees submitted completed ques-
tionnaires for contests 1 through 3 as well. 
31 GC Exh. 15. 
32 GC Exhs. 5, 8, 11, 14. 
 ALTERCARE OF WADS
WORTH CENTER FOR REHABILITATION
 573
as Merrill Lynch ($51,102), Embassy Suites ($256,716), the 
Radisson Hotel ($23,569), Columbus Convention Center 
($30,624), Busca Di Beppo ($6,407), a ﬁPromotion Productsﬂ 
company ($46,617) and the Sunburst Travel Agency ($22,634); 
the Union has less than $4 available for each member in the 
case of a strike; in 2006, the Union™s largest investment of 
$225,000 was in an Asian currency company; and ﬁthe union 
has no incentive to change its ways.  The revolving door of 
union representatives will continue.ﬂ  One answer went as far 
as strongly suggesting that the 
Respondent would not negotiate 
with the Union regarding wages,
 benefits, and working condi-
tions because they were ﬁconsis
tent throughout its facilities.ﬂ  
As to those terms and conditions of employment, the Respon-
dent proclaimed: ﬁWe™re not changing because our residents 
and employees depend on us.ﬂ
33 Legal Analysis 
A.  The 8(a)(1) Charges 
1.  The Respondent™s prohibition against the use of prounion 
buttons during worktime 
Prior to the decertification el
ection campaign period, the Re-
spondent occasionally ordered employees to remove buttons 
that could cause injury to its elderly clients.  However, it did 
not generally enforce a polic
y prohibiting employees from 
wearing nonwork-related buttons 
or pulleys.  It took a decid-
edly different tack, however, on June 4, when Hetrick directed 
an employee to remove a prouni
on button attached to her uni-
form.  The Respondent then enfor
ced this newly-enforced rule 
on at least three other occasions
 during the decertification elec-
tion campaign periodŠJuly 9, 
10, and 11Šwhen its supervi-
sors directed employees to rem
ove prounion buttons or pulleys.  
The buttons and pulleys at issue were mostly smaller in size, 
but certainly no larger than the pu
lleys used to attach name tags 
to uniforms or other personal buttons worn previously by em-
ployees as they worked. 
Union members™ Section 7 right
s generally entitle them to 
wear union insignia in the workplace.  
Washington State Nurses 
Assn. v. NLRB, 
526 F.3d 577 (9th Cir. 2008); 
Mt. Clemens 
General Hospital v. NLRB, 
328 F.3d 837 (6th Cir. 2003); and 
London Memorial Hospital,
 238 NLRB 704, 708 (1978).  As 
applied to health care facilities, however, employers™ restric-
tions on the wearing of union in
signia in ﬁimmediate patient 
careﬂ areas are presumptively valid.  On the other hand, restric-
tions on union insignia in nonworking areas of such a facility 
are presumptively invalid.  
Casa San Migue
l, 320 NLRB 534, 
540 (1995).  A complete restriction on the use of union insignia 
may be validated, however, wher
e the employer demonstrates 
the existence of ﬁspecial circumstancesﬂ that are ﬁnecessary to 
avoid disruption of health-care operations or disturbance of 
patients.ﬂ  
Beth Israel Hospital v. NLRB,
 437 U.S. 483, 507 
(1978); and NLRB v. Los Angeles New Hospital,
 640 F.2d 
1017, 1020 (9th Cir. 1981).  In such an instance, the employer 
bears the burden of proving an adverse impact on patient care. 
Washington State Nurses Assn., 526 F.3d at 581;
 NLRB v.
 Bap-                                                          
 33 GC Exhs. 4, 7, 10, 13. 
tist Hospital,
 442 U.S. 773, 781 (1979); 
Mesa Vista Hospital,
 280 NLRB 298, 299 (1986). 
The Respondent™s policy as to 
what employees could attach 
to their uniforms while working in patient care areas was so 
vague and, for the most part, unenforced that it could hardly be 
considered a rule at all.  Moreover, the Respondent™s acquies-
cence to the use of other buttons
 and pulleys by employees that 
were larger than those at issue here negates its special circum-
stances allegationŠthat the prou
nion buttons and pulleys posed 
a danger to the facility™s resident
s.  As such, the Respondent™s 
refinement and enforcement of its
 vague policy so as to prohibit 
employees from wearing prounion buttons in the midst of a 
decertification election campaign period was clearly discrimi-
natory and calculated to restra
in union activity.  Under the cir-
cumstances, the implementation and enforcement of such a 
prohibition violated Section 8(a)(1).  
Mt. Clemens General 
Hospital v. NLRB, 
335 NLRB 48 (2001). 
2.  The Respondent™s prohibition against employees 
discussing the Union during worktime 
Prior to the decertification election, the Respondent in-
structed nursing assistants to 
limit discussion with other em-
ployees about nonwork-related ma
tters that may distract them 
from caring for the facility™s reside
nts.  It did not have a rule 
prohibiting employees from speaking about nonwork matters 
while working.  As a result, nu
rsing assistants regularly en-
gaged in such conversation and 
were not disciplined or other-
wise prohibited from doing so.  Such a rule, however, was en-
acted and enforced against two employeesŠMartin and 
SmithŠduring the midst of the 
decertification election cam-
paign on June 26.  There was no credible evidence that they 
were distracted from performing their responsibilities at the 
time. 
An employer violates Secti
on 8(a)(1) when it permits em-
ployees to discuss nonwork-related subjects during worktime, 
but prohibits employees from di
scussing union-related matters.  
Orval Kent Food Co
., 278 NLRB 402, 407 (1986); 
Olympic 
Medical Corp
., 236 NLRB 1117, 1122 (1978), enfd. 608 F.2d 
762 (9th Cir. 1979); 
Williamette Industries
, 306 NLRB 1010, 
1017 (1992); and 
Larid Printing, Inc., 264 NLRB 369, 374, 376 
(1982).  This is especially the 
case when the prohibition is an-
nounced during a union organizing campaign.  
In re Teledyne 
Advanced Materials, 332 NLRB 539 (2000); and Olympic Medical Corp., 
236 NLRB 1117, 1122 (1978) enfd. 608 F.2d 
762 (9th Cir. 1979).  Under the 
circumstances, by promulgating 
and enforcing a policy allowing 
employees to discuss nonwork-
related subjects, but forbidding
 Martin and Smith from discuss-
ing union matters during the dece
rtification election campaign 
period, the Respondent violated Section 8(a)(1). 
3.  The Respondent™s implementation of a contest-quiz 
The Respondent™s impl
ementation of a contest in June and 
July was not a new concept.  It
 had held such events before. 
However, the contest-quizzes at issue consisted of questions 
relating to the upcoming union decertification election and 
sought to elicit the views of bargaining unit members regarding 
the Union.  In order to be eligible to win the weekly drawing, 
employees had to identify themselves on their entries.  The 
Respondent also posted its answ
ers to the contest-quiz ques-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 574 
tions in the employee breakroom.  Each answer was ﬁno,ﬂ fol-
lowed by a narrative as to the 
merits and ramifications of union 
representation, and clearly reflected an antiunion bias. 
Just as in the ﬁUnion Truth Quizﬂ used in the controlling 
case of 
Sea Breeze Health Care Center, Inc.
, 331 NLRB 1131, 
1132Œ1133 (2000), the Respondent™s contest-quizzes here were 
placed by supervisors in the sanctuary of the employee break-
room, reflected an antiunion bias and required entrants to iden-
tify themselves in order to be eligible for a cash prize. Citing 
earlier decisions finding such 
contests objectionable under the 
Act, the Board in 
Sea Breeze
 found such a contest or quiz ﬁtan-
tamount to effectively polling 
employees about their union 
sentimentsﬂ and violated Section 8(a)(1).  See 
Melampy Mfg. 
Co., 303 NLRB 845 (1991); 
Houston Chronicle Publishing 
Co., 293 NLRB 332 (1989); and 
National Gypsum Co.
, 280 
NLRB 1003 (1986). 
Similarly, the contest-quizzes at issue here were unlawful 
mechanisms for the polling and interrogation of employees 
about their union membership, activities, and sympathies.  Such 
a strategy was calculated to a
pprise the Respondent as to which 
employees were familiar with its campaign material.  It also 
enabled the Respondent to ascertain where to focus its addi-
tional campaign tactics.  
Sea Breeze Health Care Center, Inc.
, supra at 1132Œ1133.  In addition, one of the Respondent™s an-
swers published to employees in the breakroom suggested it 
would be futile for them to continue to support the Union as 
their bargaining representative.  Such communication to em-
ployees violated Section 8(a)(1). 
Goya Foods, 347 NLRB 1118, 
1135 (2006); and 
Wellstream Corp.
, 313 NLRB 698, 706 
(1994). B.  The 
8(a)(3)
 Charges The amended complaint further 
alleges that the Respondent™s 
aforementioned directives to empl
oyees constituted warnings in 
violation of Section 8(a)(3).  The evidence revealed four in-
stances in which the Respondent 
unlawfully directed employees 
to remove prounion buttons from their uniforms while work-
ingŠon June 4 and July 9, 10, and 
11.  In addition, on June 26, 
the Respondent warned two empl
oyees to refrain from discuss-
ing matters involving the Union during worktime. 
In assessing the evidence under the analytical framework of 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st 
Cir. 1981), it is irrefutable that
 employees engaged in protected 
concerted activity by wearing prounion buttons and discussing 
union matters while working.  It
 is also clear the Respondent 
was aware of that activity.  Its antiunion animus is established 
through the warnings, directives, and questions and answers 
provided in the four contest-qu
izzes.  Whether the warnings 
constitute the requisite advers
e action under the analysis, how-
ever, leads to a different result. 
The Respondent™s handbook defines disciplinary action to 
include written warning, suspension,
 or discharge. Furthermore, 
the collective-bargaini
ng agreement states that ﬁ[v]erbal coun-
seling and coaching shall not count for purposes of progressive 
discipline.ﬂ  As previously stat
ed, the directives and/or warn-
ings were coercive in nature and constituted violations of Sec-
tion 8(a)(1).  Nevertheless, there 
is no indication that any of the 
employees received adverse action as a result.  No documenta-
tion was placed in any employee™s file.  Nor was there any 
indication of a change to the terms and conditions of any of the 
warned or counseled employees.  Under the circumstances, the 
Section 8(a)(3) charges are dismissed. 
C.  The 8(a)(5) Charges 
The amended complaint further 
alleges that the Respondent™s 
promulgation of rules prohib
iting employees from wearing 
union insignia and discussing th
e Union during worktime, and 
granting benefits to employees in July through the contest-
quizzes, all without prio
r notice to the Union and affording it an 
opportunity to bargain, constituted unilateral changes in viola-
tion of Section 8(a)(5).  The Res
pondent denies that such events 
constituted changes and contends that such contests and rules 
were long in place and neve
r objected to by the Union. 
Section 8(a)(5) requires employers to provide the Union with 
notice and an opportunity to bargain before instituting changes 
in any matter that constitutes a mandatory bargaining subject. 
Pepsi-Cola Bottling Co., 
330 NLRB 900 (2000); NLRB v. Katz, 
369 U.S. 736 (1962). A mandatory bargaining matter is one that 
is ﬁmaterial, substantial, and significantﬂ and an employer™s 
failure to provide notice of such a change to the appropriate 
bargaining agent is a violation of Section 8(a)(5). 
Crittenton 
Hospital, 342 NLRB 686 (2004). 
Contests at the Respondent™s fac
ility were not new.  The Re-
spondent periodically, and si
nce 2000, conducted a voluntary 
employee recognition and mo
tivation program known as 
RAMP. RAMP included a wide variety of events, ranging from 
ice cream socials to contests in which gifts and small cash 
prizes were awarded to the facility™s employees.  The Respon-
dent has also periodically 
conducted anonymous employee 
satisfaction surveys.  However, 
it has never provided notice of 
RAMP to the Union or bargained about any of the activities 
involved.  As noted above, RAMP was utilized during the de-
certification election campaign for the commission of 8(a)(1) 
violations discussed above.  That
 development does not change 
the fact, however, that such contests and social events were 
voluntary.  As such, they were not a term or condition of bar-
gaining unit members™ employme
nt.  Under the circumstances, 
the Section 8(a)(5) allegation regarding the contest-quizzes is 
dismissed. 
The Respondent™s rule changes regarding the use of buttons 
and pulleys, and nonwork discu
ssions between employees dur-
ing worktime, however, are a different story.  Before the decer-
tification election campaign peri
od, employees we
re generally 
permitted to engage in personal 
conversation and wear personal 
buttons while working in resident 
care areas.  Such restrictions, 
which clearly affected how they 
were to behave and what they 
could wear in those instances, 
thus constituted material, sub-
stantial, and significant changes to bargaining unit members™ 
terms and condition of
 employment.  See 
United Rentals, Inc.
, 350 NLRB 627, 628 (2007) (uniform rule change); and 
San 
Luis Trucking, Inc., 
352 NLRB 211, 228Œ229 (2008) (rule pro-
hibiting employees from talking to
 one another).  Accordingly, 
the Respondent™s unilateral cha
nges violated Section 8(a)(5) 
and (1). 
 ALTERCARE OF WADS
WORTH CENTER FOR REHABILITATION
 575
CONCLUSIONS OF 
LAW 1.  The Respondent, Altercare 
of Wadsworth Center for Re-
habilitation and Nursing Care, Inc
., is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
2.  Service Employees International Union, District 1199 
(the Union) is a labor organiza
tion within the meaning of Sec-
tion 2(5) of the Act. 
3.  The Union is the exclusive 
representative of the following 
employees of the Respondent, which constitutes a unit appro-
priate for the purposes of collective bargaining: All full-time 
and regular laundry aides, diet
ary aides, cooks, nurses aides,
34 porters, restorative aides, housekeeping aides, and students 
working more that 16 hours a week, but excluding all office 
clerical employees, guards and 
supervisors as defined in the 
Act. 
4.  The Respondent violated Section 8(a)(1) of the Act by 
promulgating and enforcing a rule prohibiting employees from 
wearing prounion buttons and pulleys in the midst of a decerti-
fication election campaign. 5.  The Respondent violated Section 8(a)(1) of the Act by 
promulgating and enforcing a ru
le allowing employees to dis-
                                                          
 34 See fn. 6, supra. 
cuss nonwork-related subjects, but prohibiting them from dis-
cussing union matters during a decertification election cam-
paign. 6.  The Respondent violated Section 8(a)(1) of the Act by 
polling and interrogating bargaining unit members as to their 
union membership, activities, a
nd sympathies through the use 
of four contest-quizzes, one of
 which included a statement indi-
cated that it would be futile to retain the Union as their bargain-
ing representative. 
7.  The Respondent violated Section 8(a)(5) and (1) of the 
Act by instituting work rule changes regarding the use of but-
tons and pulleys, and nonwork
-related discussions between 
employees during worktime, wit
hout giving notice to and bar-
gaining with the Union. 
8.  The unfair labor practices
 set forth above affect com-
merce within the meaning of Section 2(6) and (7) of the Act. 
9.  All other charges not specifically referred to above are 
dismissed. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectu-
ate the policies of the Act. 
[Recommended Order omitted from publication.] 
 